Citation Nr: 1643181	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II (herein diabetes), to include as due to herbicide exposure.

3.  Entitlement to an initial disability rating in excess of 0 percent for a right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  An April 2012 rating decision denied the Veteran's claim for entitlement to service connection for ischemic heart disease (IHD), a May 2012 rating decision denied the Veteran's claim for entitlement to service connection for diabetes and a December 2013 rating decision granted entitlement to service connection for a right ear hearing loss disability and assigned a 0 percent disability rating.

The Veteran originally filed a claim in August 2011 for entitlement to service connection for coronary artery disease (CAD).  As will be discussed further below, the evidence of record referenced heart disabilities other than CAD and the Veteran's claim has therefore been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

With respect to the heart disability and diabetes claims, subsequent to the Statement of the Case (SOC) issued in December 2012, additional documents were associated with the Veteran's claims file, without a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  Additional records included VA treatment records, a VA examination report, private medical records and duplicative service treatment records (STRs) submitted by the Veteran.  The additional records duplicates evidence previously of record or are not relevant and the Board can therefore proceed with a decision at this time.  See 38 C.F.R. § 19.37(a) (2016).  

The issue of entitlement to an initial disability rating in excess of 0 percent for a right ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and exposure to herbicides in service has not been shown by the evidence and may not be presumed.

2.  A heart disability was not manifest during service or within one year of separation from active service.

3.  The Veteran does not have a heart disability that is related to his active service.

4.  Diabetes was not manifest during service or within one year of separation from active service.

3.  The Veteran's diabetes is not related to his active service.  


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by active service and IHD/CAD may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Diabetes was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Heart Disability and Diabetes 

VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a veteran in the claims process.
The Veteran was provided with adequate notice in September 2011 letters, prior to the April 2012 and May 2012 rating decisions on appeal.  

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are STRs, personnel records, private medical records and Social Security Administration (SSA) records.

In an October 2016 Written Brief Presentation, the Veteran's representative stated that:

A review of the [V]eteran's claims files revealed that the [V]eteran's military personnel records were requested on September 17 and 22, 2011 and received on March 19, 2012.  However it appears that the three files within the VBMS efolder marked "military records" only contain miscellaneous enlistment documents pertaining to the [V]eteran and a few of his airman performance reports.  The American Legion contends that the documents received does not appear to be the [V]eteran's military personnel records in their entirety and that efforts should be taken to verify and if needed, obtain the [V]eteran's full military personnel records.

A September 17, 2011 request to the National Personnel Records Center (NPRC) requested "temporary Vietnam duty/visitation - to include TDY orders, performance evaluations, and any other evidence of temporary duty/visitation to Vietnam."  The NPRC response was noted as "all available requested records <<mailed>>."  A September 22, 2011 request to the NPRC requested "furnish pages from the personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations and official travel outside the U.S."  The NPRC response was noted as "all available requested records <<mailed>>."  As will be discussed further below, the Veteran has contended that he had temporary duty (TDY) to Vietnam.  The referenced NPRC requests asked for documents, to include TDY orders and pages from the personnel file showing official travel outside the U.S., that would be relevant to the Veteran's contention and the NPRC responses were that all available requested records were mailed.  As such, while acknowledging the Veteran's representative's argument presented in the October 2016 brief, in light of the requests and responses to and from the NPRC, it appears that all relevant available personnel records have been obtained.  

In addition, as will be discussed below, the Veteran referenced pay records and pay vouchers related to his reported TDY to Vietnam.  No specific attempt was made to attempt to obtain any such records that may be available.  As will be outlined in greater detail below, based on the evidence of record, to include the Veteran's DD 214 that provides substantive negative evidence contradicting the reported Vietnam service, the Board finds that the Veteran did not serve in Vietnam.  As such, remanding the Veteran's claim to attempt to obtain any pay records or pay vouchers related to the reported TDY to Vietnam would likely not result in any additional relevant evidence that would alter the decision issued herein and therefore such remand would not be beneficial to the Veteran and is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

With respect to private medical records, the Veteran submitted a September 2011 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) for Foothills Cardiology, noting a condition of heart disabilities and no identified dates of treatment.  A September 2011 request for records (regarding heart disability) to this provider requested "all treatment records, hospital summaries, findings and/or diagnoses during the following period(s):" and did not provide a time period.  The records received from Foothills Cardiology in September 2011 appear to date only to 2010.  Evidence of record indicated that the Veteran received treatment from this provider prior to 2010.  For example, SSA records included a notation from the Veteran that he first saw Dr. A.Z. (who was associated with Foothills Cardiology) in 2002 for a heart condition.  As will be outlined further below, the Veteran's claims are being denied primarily based on the lack of an in-service event and because a chronic disability did not manifest in service or within one year of the Veteran's separation from service in October 1976.  As any potential additional private medical records from Foothills Cardiology, even dating as early as 2002, would likely not address either primary reason for denial, a remand to attempt to obtain any such records would likely be of no benefit to the Veteran and is therefore not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994)
   
In sum, the Board concludes that VA's duty to assist, with respect to the procurement of records, has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  Under 38 U.S.C.A. § 5103A(d) (West 2014), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that the an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id.  In this case, the Veteran was not afforded VA examinations and no VA opinions were obtained with respect to the heart disability and diabetes claims.  The Board, however, finds that no VA examination or opinion is necessary for these claims, which will be discussed further below.

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.

Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); see also 38 C.F.R. § 3.303 (2016).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange). See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  In the case of a veteran exposed to herbicides, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more within a specified time period.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2016).  The diseases that are entitled to presumptive service connection based on herbicide exposure include diabetes and IHD.  See 38 C.F.R. § 3.309(e) (2016).  IHD is defined in 38 C.F.R. § 3.309(e) (2016) as "including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  An additional note states that "[f]or purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  See 38 C.F.R. § 3.309(e) Note 2 (2016).

If a chronic disease, including diabetes, arteriosclerosis or cardiovascular-renal disease, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Evidence and Analysis 

The Veteran has contended that he had TDY to Vietnam and was exposed to herbicides during such time.  As will be outlined further below, upon review of the evidence of record, the Board concludes that the Veteran did not serve in Vietnam and exposure to herbicides in service has not been shown by the evidence and may not be presumed.

Initially, the Board notes that the evidence indicates that the Veteran has diabetes and multiple heart disabilities.  With respect to diabetes, various evidence of record from private Dr. L.W. referenced such a diagnosis.  With respect to heart disabilities, the evidence indicates multiple disabilities.  For example, a July 2011 private medical record from Dr. L.W. noted an assessment of CAD.  Also of record is a November 2011 VA Form 21-0960A-1 (IHD Disability Benefits Questionnaire).  A checkbox was left blank as to whether the Veteran had IHD.  Multiple diagnoses were listed as pertaining to IHD, to include sick sinus syndrome.  Also of record were private medical records from Foothills Cardiology, which included a July 2011 treatment note that appeared to note an impression of cardiomyopathy and congestive heart failure and a March 2011 treatment note that included an impression of arrhythmia.  In addition, a March 2011 EKG report referenced "inferior infarction."  As such, the evidence indicates that the Veteran has diabetes and multiple heart disabilities, to include CAD.           

As to the Veteran's report of Vietnam service, in an August 2011 phone call, the Veteran requested entitlement to service connection for diabetes and CAD "both due to Agent Orange Exposure."  In a September 2011 statement, the Veteran stated that "I was TDY for 3 months to Saigon in June 1974 to Sep[tember] 1974 while assigned to the Air Training Command out of Williams [Air Force Base, Arizona]" and that "[w]hile I was there I was sent out in th[e] 'Bush' with a US Marine Unit as a Air Craft Observer."  The Veteran also stated that "I could not find any TDY orders in my paper work but hope you have better resour[c]es."  In a May 2012 Notice of Disagreement (NOD), the Veteran stated that "I was exposed to Agent Orange during my tour o[f] duty in Vietnam.  I was on ground and a member of the [United States Air Force]."  In a subsequent May 22, 2012 NOD, the Veteran stated that "[i]f you can not located my TDY records or pay records [h]ow do you expect me to find them?  They were property of the US Government who obviously did not take good care of them."  He also stated that "[w]hen I was released from the [United States Air Force] it did not occur to me that I should make a copy of all of my personnel records including pay vouchers, TDY records because 30 years later I would need to prove I was on ground in Vietnam."  The Veteran further stated that "I was exposed to agent orange and because you did not take good care of my records I am denied a presumptive disability."  On the Veteran's January 2013 VA Form 9, the Veteran stated that "I was TDY to Vietnam on ground for a '90' day tour."  He also stated that "I do not have my TDY orders but hope you have a source to get these."  The Veteran further stated that "I was assigned to Williams [Air Force Base, Arizona], assigned to the 82 Field Maint[enance] Sq[uadron] (ATC) in about 1974.  The Squadron sent me TDY to Vietnam" and that "I was on ground in Vietnam for almost 90 days enough time for me to have been exposed to Agent Orange."

In addition, a June 2014 VA treatment note stated that the Veteran "was asked about items such as military service history (years and location)" and noted was "Air[] Force 1972-1976...Canada and Vietnam."  The Board notes that while this VA treatment record was received after the most recent December 2012 SOC, this record duplicates evidence previously of record, as the Veteran previously contended he was TDY to Vietnam (as discussed above) and STRs referenced Canadian service (as discussed below).

Various other evidence is of record that is relevant to the issue of whether the Veteran had service in Vietnam.  Initially, the Veteran's DD 214 did not reference service in Vietnam.  No decorations, medal, badges, commendations, citations or campaign ribbons were listed that indicate or suggest service in Vietnam.  Moreover, the DD 214 included a check box marked no in response to an item of "Indochina or Korea service since August 5, 1964."  As such, the Veteran's DD 214, which was signed by the Veteran, provides substantive negative evidence contradicting his report of service in Vietnam.  

The Board notes that the Veteran's DD 214 listed 11 months and 19 days of foreign service and/or sea service.  The Veteran's STRs included a document notating various dates of dental treatments, which also included date stamps that appeared to correspond to the locations that the Veteran was stationed.  In this regard, it was referenced that the Veteran was stationed at Williams Air Force Base in Arizona starting in April 1973.  In February 1975, it was referenced that the Veteran was stationed at Goose Air Base and in February 1976 it was referenced that the Veteran was again stationed at Williams Air Force Base in Arizona.  A Clinical Record Cover Sheet (AF Form 565-5) dated in August 1975 noted a place of duty of "Goose AP, Canada," which indicates that Goose Air Base is in Canada.  As such, it appears that the Veteran was stationed in Canada from approximately February 1975 to February 1976, which appears to correspond to the foreign service identified on the Veteran's DD 214.

As discussed above, two requests for records were made to the NPRC.  A September 17, 2011 request was for "temporary Vietnam duty/visitation - to include TDY orders, performance evaluations, and any other evidence of temporary duty/visitation to Vietnam" and a September 22, 2011 request was for "furnish pages from the personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations and official travel outside the U.S."  The NPRC response to both requests was noted as "all available requested records <<mailed>>."  The STRs and personnel records of record do not indicate service in Vietnam.  As such, the STRs and personnel records of record, which were received after requests to the NPRC for records relevant to this issue, do not provide evidence in support of the Veteran's reported Vietnam service.  In addition, an additional September 17, 2011 request to the NPRC requested "furnish dates of service in Vietnam" and the response was noted as "there is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam."  Such evidence weighs against substantiating the Veteran's reported service in Vietnam.    

Also, as noted, in a September 2011 statement, the Veteran stated that "I was TDY for 3 months to Saigon in June 1974 to Sep[tember] 1974" and on the January 2013 VA Form 9 he stated that "I was TDY to Vietnam on ground for a '90' day tour... in about 1974."  STRs of record included an x-ray report, dated June 10, 1974, that was stamped Williams Air Force Base, Arizona.  Also of record is an August 28, 1974 STR that is also stamped Williams Air Force Base, Arizona.  These STRs document that the Veteran was in Arizona on June 10, 1974 and August 28, 1974.  The number of days between these dates is approximately 79 days.  While the Veteran referenced being "TDY for 3 months" and "a '90' day tour," he also referenced on the January 2013 VA Form 9 that he "was on ground in Vietnam for almost 90 days."  Based on the Veteran's varying statements as to the length of his TDY service in Vietnam, the Board finds that the 79 day gap between STRs does not provide evidence in support or against his report of Vietnam service.

In addition, of record as part of the Veteran's personnel records are performance reports.  Two performance reports, one dated from October 1973 to September 1974 and the other from September 1974 to December 1974, both listed a location of Williams Air Force Base, Arizona and did not mention a period of TDY or Vietnam service.  As such, the performance reports, dated during the year (1974) when the Veteran asserted that he went to TDY to Vietnam, do not support that the Veteran served in Vietnam.  

Upon review of the evidence of record, the Board concludes that the Veteran did not serve in Vietnam and exposure to herbicides in service has not been shown by the evidence and may not be presumed.  The Veteran is competent to report that he had TDY to Vietnam and the Board has considered this contention.  When compared to the official records discussed above, such records tend to refute the Veteran's assertion.  As to the report of TDY service to Vietnam, the Board finds the Veteran not credible because his report is contradicted by official records.  The Board finds the official records to be the highly probative evidence as to the issue of whether the Veteran had service in Vietnam.  In this regard, the Board finds the Veteran's DD 214 to be the most probative evidence of record.  This document was signed by the Veteran and specifically noted that there was no service in Indochina.  As such, this official record, which was contemporaneously signed by the Veteran, provides substantive negative evidence contradicting the Veteran's more recent report of service in Vietnam.  

The Board is aware of the concept outlined by the United States Court of Appeals for Veterans Claims (Court) that "[w]hen assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence."  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  In this case, the Board emphasizes that there is more than the absence of evidence indicating that he did not serve in Vietnam.  As discussed, there is substantive negative evidence, specifically the Veteran's DD 214 (that was signed by the Veteran) that noted no Indochina service.  As discussed above, while there is an absence of evidence in the Veteran's STRs and personnel records in support of the Veteran's reported Vietnam service, there is also substantive negative evidence against such report in the form of the Veteran's DD 214.  To be clear, the Board is not relying solely on the absence of evidence to reach the conclusion that the Veteran did not serve in Vietnam.   

Moreover, in Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court noted in a footnote that "as a general matter, the absence of evidence is not substantive negative evidence.  While the majority agrees that this is not an absolute rule, there must be 'a proper foundation ... to demonstrate that such silence has a tendency to prove or disprove a relevant fact'."  The Court also referenced Federal Rule of Evidence 803(7) and cited Buczynski for the proposition that "'the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded.'"  In this case, the Board finds that a proper foundation exists, as the Board finds that the Veteran's reported Vietnam service is a fact that would have ordinarily been record in the Veteran's personnel records.  It is reasonable to conclude that an approximately three month TDY period of service to a foreign country during a period of war, as reported by the Veteran, would have ordinarily been recorded in official personnel records.  The silence in the personnel records as to Vietnam service has a tendency to prove the relevant fact that such reported service did not occur.  As such, based on the preceding discussion, the absence of evidence of Vietnam service in the Veteran's personnel records, in this particular case, may serve as substantive negative evidence against such reported service.   
In review, the Board concludes that the Veteran did not serve in Vietnam and exposure to herbicides in service has not been shown by the evidence and may not be presumed.  As such, entitlement to service connection for diabetes or a heart disability, to include IHD/CAD, may not be presumed based on the presumption related to herbicide exposure.

While entitlement to service connection is not warranted based on presumptive service connection, entitlement to service connection may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Overall, the only in-service event referenced by the Veteran or raised by the evidence of record is the reported in-service herbicide exposure, which as outlined above in detail, the Board has concluded did not occur.  In addition, the Veteran's STRs were silent as to diabetes or any heart disabilities.  A September 1976 separation examination report noted upon clinical evaluation that the Veteran's heart was normal.  Results of a urinalysis noted negative as to albumin or sugar being present.  No relevant defects were noted.  On an accompanying Report of Medical History form, the Veteran stated that "so far my health remains in good condition" and denied ever having or having now palpation or pounding heart or heart trouble.  As such, the contemporaneous STRs establish that the Veteran did not have diabetes or heart pathology.

As referenced above, generally in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  In this case, while a current disability exists (diabetes and heart disabilities), the evidence does not establish an in-service event and accordingly there is no nexus between the current disability and the in-service event.  As stated, the only in-service event referenced by the Veteran or raised by the evidence of record is the reported in-service herbicide exposure, which the Board has concluded did not occur.  As the evidence does not establish an in-service event, entitlement to service connection for diabetes and a heart disability, to include IHD/CAD, is not warranted on a direct basis.  

With respect to the presumption regarding chronic diseases, while diabetes, arteriosclerosis and cardiovascular-renal disease are listed as qualifying chronic diseases, there is no indication that diabetes or a qualifying heart disability manifested during service or within one year of the Veteran's separation from service in October 1976.  With respect to diabetes, an August 2006 private medical record from Dr. L.W. noted "new onset diabetes," which indicates that diabetes did not manifest during service or within one year of the Veteran's separation from service in October 1976.  With respect to the identified heart disabilities, the evidence of record does not appear to indicate the date of onset of such disabilities, but no evidence indicates that any heart disability manifested within one year of the Veteran's separation from service in October 1976 and the Veteran has not contended such.  In this regard, a September 2006 private medical record from Dr. L.W. noted that the Veteran "had mid-chest pain associated with diaphoresis, shortness of breath" and that he went to the Emergency Room and "had extensive work-up which didn't show any obvious acute problem."  It was also noted that the Veteran "had a normal cath[eterization] and stress test earlier this year."  Based on the preceding, entitlement to service connection for diabetes or a heart disability, to include IHD/CAD, is not warranted on the basis of a chronic disease in service or on the basis of the presumption related to chronic diseases.  Stated differently, neither diabetes nor heart disease were noted during service or within one year of separation.  In addition, nothing suggests that the Veteran had characteristic manifestations of the disease processes during such time frame.

The Board notes that the Veteran was not afforded VA examinations and no VA opinions were obtained regarding the heart disability and diabetes claims, but concludes that such is not necessary.  The circumstances under which VA has a duty to provide a VA examination or obtain a VA opinion were noted above.  As discussed, while there was competent evidence of current disabilities, there is no indication of an in-service event.  The Veteran's contention has been that he had TDY to Vietnam and was exposed to herbicides during such time.  As discussed above, the Board has concluded that the Veteran did not serve in Vietnam and exposure to herbicides in service has not been shown by the evidence and may not be presumed.  No other potential in-service event, injury or disease has been presented by the Veteran.  As the evidence does not establish that an event, injury or disease occurred in service, the Board finds that, pursuant to McLendon, VA examinations and/or VA opinions are not warranted.  
In addition, some evidence of record referenced that the Veteran had a period of active duty for training (ACDUTRA).  In this regard, a June 1983 VA Form 119 (Report of Contact) noted that the Veteran reported being on ACDUTRA in June and July 1982 and a June 1983 VA Form 22-1999 (Enrolment Certification) also referenced the Veteran as being on "active military duty" during June to July 1982.  No further information appears to be of record relating to any ACDUTRA, to include STRs.  The Veteran, however, has not contended that his diabetes or a heart disability is the result of any ACDUTRA service.  Lacking evidence of an in-service event during a period of ACDUTRA, entitlement to service connection on a direct basis is not warranted.  In addition, entitlement to service connection is not warranted based on the presumption regarding chronic diseases because this presumption is inapplicable to periods of ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010) (discussing the presumption regarding chronic diseases and stating "that a claimant whose claim is based on a period of active duty for training can never be entitled to the presumption of service connection") (emphasis in original).  As such, entitlement to service connection based on any ACDUTRA service is not warranted on any basis and need not be addressed further.  

In summary, the Board finds that the Veteran did not serve in Vietnam and exposure to herbicides in service has not been shown by the evidence and may not be presumed.  The Board also finds that a heart disability and diabetes were not manifest during service or within one year of separation from active service.  The Board additionally finds that the Veteran does not have a heart disability that is related to his active service and that the Veteran's diabetes is not related to his active service.  As such, the Board concludes that a heart disability and diabetes were not incurred in or aggravated by active service and IHD/CAD and diabetes may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  The criteria for entitlement to service connection for a heart disability, to include IHD/CAD, and diabetes have therefore not been met and the Veteran's claim must be denied.  Based on the preceding discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claims and therefore the benefit of the doubt rule is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).
 

ORDER

Entitlement to service connection for a heart disability, to include IHD and CAD, is denied.

Entitlement to service connection for diabetes is denied.


REMAND

A December 2013 rating decision granted entitlement to service connection for a right ear hearing loss disability and assigned a 0 percent disability rating.  A March 2014 VA Form 21-0958 (Notice of Disagreement) referenced the December 2013 rating decision and noted a specific issue of disagreement of "right ear hearing loss" and an area of disagreement of "Evaluation of Disability."  A January 2014 NOD was received as to the December 2013 rating decision's denial of entitlement to service connection for a left ear hearing loss disability.  An October 2015 SOC addressed the left ear hearing loss disability claim, but did not address the right ear hearing loss disability claim.

When a NOD has been filed with regard to an issue and a SOC has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As such, remand is required for issuance of a SOC and to provide the Veteran the opportunity to perfect an appeal.  See 38 U.S.C.A. § 7105(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

Issue a SOC regarding the claim for entitlement to an initial disability rating in excess of 0 percent for a right ear hearing loss disability.  Advise the Veteran and his representative of the procedural requirements to perfect an appeal of this issue.  If, and only if, a substantive appeal is timely filed, the issue should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


